COVENANT NOT TO COMPETE


This Covenant Not to Compete (the “Covenant”) is entered into and effective as
of July 15, 2008 by and between _________________________________ (“Seller”) and
Platinum Studios, Inc., a California corporation (“Purchaser”).


WHEREAS, Purchaser, Seller and others have entered into an Acquisition Agreement
dated as of July 15, 2008 (the “Acquisition Agreement”) pursuant to which
Purchaser is purchasing all of the outstanding membership interests in WOWIO,
LLC, a Pennsylvania limited liability company (the “Company”), including the
membership interests in the Company owned by Seller (“Seller’s Membership
Interests”). Capitalized terms not otherwise defined herein shall have the same
meanings set forth for such terms in the Acquisition Agreement;


WHEREAS, Seller is receiving significant consideration in exchange for the sale
of Seller’s Membership Interests to Purchaser pursuant to the terms of the
Acquisition Agreement;


WHEREAS, to preserve the value of the business of the Company being acquired by
Purchaser under the Acquisition Agreement, it is a condition to the consummation
of the sale of Seller’s Membership Interests thereunder that Seller shall enter
into this Covenant;


NOW, THEREFORE, in consideration of the mutual promises made herein, Seller
hereby agrees as follows:


1.    Covenant Not to Compete or Solicit.


(a) Non-Competition. For a period of three years measured from the Closing Date
(the “Non-Competition Period”), Seller shall not, without the prior written
consent of Purchaser, engage in a Competitive Business Activity (as defined
below) anywhere in the Restricted Territory (as defined below).


(i) For all purposes hereof, the term “Competitive Business Activity” shall
mean: (A) engaging in, or managing or directing persons engaged in any business
in competition with the business of the Company being acquired by Purchaser
pursuant to the Acquisition Agreement (the “Acquired Business”); (B) acquiring
or having an ownership interest in any entity that derives revenues from any
business substantially similar to the Acquired Business (except for passive
ownership of one percent (1%) or less of any entity whose securities are
publicly traded on a national securities exchange or market or five percent (5%)
or less of any entity whose securities are not publicly traded on a national
securities exchange or market); or (C) participating in the operation,
management or control of any firm, partnership, corporation, entity or business
(each, an “Entity”) described in subsection (B) above.


(ii) For all purposes hereof, the term “Restricted Territory” shall mean each
and every country, province, state, city or other political subdivision in which
the Company is engaged in the Acquired Business.


(iii) Notwithstanding the provisions of subsection (i) above, the term
“Competitive Business Activity” does not include (A) writing, editing,
contributing to, compiling, publishing, or promoting a book, magazine, or other
literary work, electronically or otherwise as long as such activities are not
being performed by Seller as an employee of, or independent contractor or
consultant for, a business substantially similar to the Acquired Business; or
(B) giving lectures, giving addresses, speaking at conferences, or engaging in
any other type of public speaking
 
 
 

--------------------------------------------------------------------------------

 


(b) Non-Solicitation. During the Non-Competition Period, Seller shall not
solicit, encourage or take any other action which is intended to induce or
encourage, or could reasonably be expected to have the effect of inducing or
encouraging, any employee or independent contractor of the Company or Purchaser
or any of its subsidiaries to terminate his or her employment or engagement with
the Company or Purchaser; provided, however, that any general solicitation of
employees or independent contractors not specifically targeted to Purchaser’s
shall not be deemed a violation of this Section 1(b).


(c) The covenants contained in Section 1(a) hereof shall be construed as a
series of separate covenants, one for each country, province, state, city or
other political subdivision of the Restricted Territory. Except for geographic
coverage, each such separate covenant shall be deemed identical in terms to the
covenant contained in Section 1(a) hereof. If, in any judicial proceeding, a
court refuses to enforce any of such separate covenants (or any part thereof),
then such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of this
Section 1 are deemed to exceed the time, geographic or scope limitations
permitted by applicable law, then such provisions shall be reformed to the
maximum time, geographic or scope limitations, as the case may be, permitted by
applicable laws.


(d)  Seller acknowledges that (i) the goodwill associated with the Company
Assets is an integral component of the value of the Company to Purchaser and is
reflected in the consideration received by Seller under the Acquisition
Agreement; and (ii) the Covenant as set forth herein is necessary to preserve
the value of the Company for Purchaser following the Closing Date. Seller also
acknowledges that the limitations of time, geography and scope of activity
agreed to in this Agreement are reasonable because, among other things, (1) The
Company is engaged in business in a highly competitive industry, and (2) this
Covenant provides no more protection than is necessary to protect Purchaser’s
interests in the goodwill associated with the Company.


2.    Specific Performance; Injunctive Relief. The parties acknowledge that
Purchaser will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of Seller.
Therefore, it is agreed that, in addition to any other remedies that may be
available to Purchaser upon any such violation, Purchaser shall have the right
to seek enforcement of such covenants and agreements by specific performance,
injunctive relief or by any other means available to Purchaser at law or in
equity.

3.    Miscellaneous Provisions.
 
(a) Amendment and Waiver. This Agreement may be amended, modified and
supplemented only by written agreement of each of the parties hereto. By an
instrument in writing, either Party may waive compliance by the other party with
any term or provision of this Agreement that such other party was or is
obligated to comply with or perform.


(b) Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; the day
after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service (e.g., Federal Express); upon receipt, if
sent by certified or registered mail, return receipt requested; and upon
confirmed transmission if sent by telecopier. In each case notice shall be sent
to:
 
If to Seller:


______________________
______________________
______________________
 


If to Purchaser:
Platinum Studios, Inc.
11400 West Olympic Blvd.
14th Floor
Los Angeles, CA 90064
Facsimile: (310) 887-3943


or to such other person or address as any Party hereto shall furnish to the
other Party hereto in writing pursuant to this Section 3.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned by either Party hereto without the prior written
consent of the other parties; provided however, that Purchaser may assign its
rights and obligations under this Agreement to any Person who acquires all or
substantially all of the assets, stock or business of Purchaser or the Company
(whether by sale, merger or otherwise) without the consent of Seller.
 
(d) Governing Law. This Agreement shall be governed by the law of the State of
California, regardless of the laws that might otherwise govern applicable
conflicts of laws.
 
(e) Attorney Fees. If any party to this Agreement brings an action to enforce
its rights under this Agreement, the prevailing party shall be entitled to
recover its costs and expenses, including without limitation, reasonable
attorneys’ fees, incurred in connection with such action, including any appeal
of such action.
 
(f) Invalidity. In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein, shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.
 
(g) Counterparts; Facsimile. This Agreement may be signed and delivered either
originally or by facsimile, and in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
(h) Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(i) Interpretation. When a reference is made in this Agreement to a Section,
Exhibit or Schedule, such reference shall be to a Section, Exhibit or Schedule
of this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “included,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the phrase “without limitation.”
 
(j) Entire Agreement This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to such subject matter.
 
4.    Cross-Default. This Agreement shall be of no further force and effect, and
the competition and solicitation restrictions described herein shall not apply,
in the event of a material breach of the Acquisition Agreement by Company,
including but not limited to a failure by Company to direct the transfer agent
to issue any Purchase Price Shares or Earn Out Shares to the Shareholders (the
“Transfer Agent Instructions”), within the specific timelines set forth in the
Acquisition Agreement, even in the absence of bad faith; provided that the
Seller must give notification of such breach to the Company in writing and the
Company shall have 20 days following such notice to cure such breach unless such
breach involves the Transfer Agent Instructions and then such cure period shall
be only five business days.


 
[REMAINDER OF PAGE LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties, acting through their duly authorized
representative, to the extent applicable, have executed this COVENANT NOT TO
COMPETE as of the date first written above.
 

“Purchaser” “Seller”     Platinum Studios, Inc. __________________________ 

 
By:  _____________________________ 
Brian Altounian, President 




[SIGNATURE PAGE TO COVENANT NOT TO COMPETE]
 
 
 

--------------------------------------------------------------------------------

 
 